United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 97-2436
                                    ___________

United States of America,              *
                                       *
            Appellee,                  *
                                       * Appeal from the United States
      v.                               * District Court for the
                                       * Eastern District of Arkansas.
Tyrus Gillam, also known as Tyrus      *
Gilliam,                               *      [Unpublished]
                                       *
            Appellant,                 *
                                  ___________

                            Submitted: October 7, 1997
                                Filed: October 14, 1997
                                    ___________

Before FAGG, BOWMAN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

      Following multiple drug transactions with an undercover police investigator,
Tyrus Gillam pleaded guilty to two counts of distributing crack cocaine, in violation of
21 U.S.C. § 841(a). The district court1 sentenced him to 46 months imprisonment and
four years supervised release. On appeal Gillam challenges his sentence and alleges
he suffered sentence manipulation because the undercover investigator, Willie
Robinson, entered into repeated transactions with him, requested cocaine base as


      1
       The Honorable Garnett Thomas Eisele, United States District Judge for the
Eastern District of Arkansas.
opposed to powder cocaine, and referred his case for federal rather than state
prosecution. We affirm.

       Robinson testified at sentencing that he made repeated purchases in an effort to
reach Gillam&s drug source; that he purchased cocaine base from Gillam, because the
dealer who had introduced Gillam to him--Joe Tims--was a crack cocaine dealer and
Gillam never brought Robinson powder cocaine; and that an explanation existed for
why Tims was prosecuted in state court. Based on this and other evidence in the
record, we find no merit in Gillam&s challenge to his sentence. See United States v.
Stavig, 80 F.3d 1241, 1245 (8th Cir. 1996) (standard of review); United States v.
Shephard, 4 F.3d 647, 649 (8th Cir. 1993) (discussing sentencing manipulation), cert.
denied, 510 U.S. 1203 (1994); United States v. Frondle, 918 F.2d 62, 64-65 (8th Cir.
1990) (district court is entitled to credit witnesses& testimony at sentencing), cert.
denied, 499 U.S. 941 (1991).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-